DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7 December 2021.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the star-shaped protrusion including a wedge member on a labial surface of at least one of the plurality of wing members of claim 6 must be shown or the feature canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: The reference number 100, found in Fig. 1A, 1B, is not found in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amended specification was received on 7 December 2021.  This amended specification is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 26, the claims uses the term “labial side”, but previously in claim 1 line 3 it is used the term “labial-buccal side”. It is not understood if both terms 
Regarding claim 6, it is described that the “star-shaped protrusion includes a wedge member on a labial surface of at least one of the plurality of wing members”, but the preceding claim 2 describes that the “at least one protrusion is formed on the lingual side”. It is not understood if the claimed wedge member is a further additional star- shaped protrusion that is on the labial surface of the tray and said star shaped protrusion includes a wedge member, or that the star-shaped protrusion at the described labial side includes a wedge member extending towards a labial surface of the tray. For examination purposes, the recitation will be treated as the star-shaped protrusion at the described labial side includes a wedge member extending towards a labial surface of the tray.
Regarding claim 12, it is used the term “claim” in line 2 is confusing. It is not understood if said term refers to the claim 1 or if it is referring to another claim. For examination purposes, the recitation will be treated as it is referring to claim 1.
Regarding claims 14 and 15, the claims uses the term “lingual side”, but previously in claim 1 line 3 it is used the term “lingual-buccal side”. It is not understood if both terms refer to the same limitation, or if each term refers to a different side of the orthodontic device. For examination purposes, the recitation will be treated as if both terms refer to the same limitation.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 12, 13 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 20130298916 A1) in view of Chishti et al. (US 20040209218 A).
[AltContent: textbox (Protrusion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plastic aligner tray)]
    PNG
    media_image1.png
    293
    321
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    170
    296
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Socket)][AltContent: arrow][AltContent: textbox (Lingual side)][AltContent: arrow][AltContent: textbox (Labial-buccal side)]
    PNG
    media_image3.png
    210
    289
    media_image3.png
    Greyscale

Regarding claims 1, 12 and 13, Alvarez et al. discloses an orthodontic device for anterior or lateral open bite treatment, including: 
a plastic aligner tray (11) having a labial-buccal side, a lingual side, and a socket shaped to engage a patient's teeth and defined by the lingual side and the labial-buccal side (see Fig. 1-3 above, where the internal surface of the plastic aligner tray conforms with the shape of the teeth surface); and 
an irritating means (20 and 21) for the patient's tongue for preventing the tongue from thrusting against the incisors causing intrusion, the irritating means formed in the aligner tray on the lingual side and facing the tongue (see annotated Fig. 1-3 above and [0046]); 
wherein the aligner tray is made of a flexible material in this way providing flexibility when formed around a dental model.  
However, Alvarez does not disclose that the flexible material of the aligner tray is includes a clear corrugated aligner including a plurality of parallel corrugated sections joined to one another (for claim 1), and that the flexible clear corrugated aligner material of claim further comprises a plurality of longitudinal gaps separating adjacent pairs of the parallel corrugated sections (for claim 12); and that the plurality of parallel corrugated sections are spaced from one another (for claim 13).
[AltContent: textbox (Parallel corrugated section)][AltContent: arrow]
[AltContent: textbox (Polymeric materials)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    295
    409
    media_image4.png
    Greyscale

Chishti et al. teaches a plastic aligner tray (see annotated Fig. 6 above) made of flexible clear corrugated material including a plurality of parallel corrugated sections joined to one another for providing flexibility when formed around a dental model, the parallel corrugated sections are separated polymeric materials having a variable glass transition temperatures (see Fig. 5A/B and 6) and [0027, 0040-0042; 0074] in this way providing a material with memory capabilities that when exposed to a thermal stimulus can change size for installation and removal purposes from the teeth. All the polymeric materials are placed in layers extending parallel to each other and filling gaps in the occlusal portion, lingual portion and buccal portion (see annotated Fig. 6 above).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible material of the aligner of Alvarez, with the corrugated parallel section material of Chishti, in order to easily install and keep in place the aligner tray by a trigger temperature, or to remove the aligner tray from to the teeth by only applying the another trigger temperature, in this way it is provided more control over the tray so that only can be removed over a change of temperature. 
Regarding claim 2, Alvarez/Chishti discloses the claimed invention substantially as claimed, as set forth above for claim 1, and that Alvarez discloses that the irritating means include at least one protrusion (20) formed on the lingual side of the plastic aligner facing the tongue (see annotated Fig. 1 above and [0046]).  
Regarding claim 8, Alvarez/Chishti discloses the claimed invention substantially as claimed, as set forth above for claim 2, and where Alvarez discloses that at least one protrusion (20 and 21) is diamond-shaped (see Fig. 1 where the diamond overall shape is oval).  
Regarding claims 26-28, Alvarez et al. discloses an orthodontic device for anterior or lateral open bite treatment (see abstract), including: 
a plastic aligner tray (11) having a labial-buccal side (12), a lingual side (13), and 
a socket shaped to engage a patient's teeth and defined by between the lingual side and the 5labial side (the are between 13 and 12, see figure 1-3); 
an irritating means (20 and 21) for the patient's tongue for preventing the tongue from thrusting against the incisors causing intrusion, the irritating means formed in the aligner tray on the lingual side and facing the tongue [0046], and 

Alvarez does not disclose that the flexible material of the aligner tray is made of a clear corrugated material in this way providing flexibility when formed around a dental model (for claim 26); that the corrugated aligner material has a plurality of longitudinal gaps separating a plurality of corrugations thereof (for claim 27); and that the plurality of gaps are centered with respect to the plurality of corrugations (for claim 28).
Chishti et al. teaches a plastic aligner tray (see annotated Fig. 6 above) made of flexible clear corrugated material including a plurality of parallel corrugated sections joined to one another for providing flexibility when formed around a dental model, the parallel corrugated sections are separated polymeric materials having a variable glass transition temperatures (see Fig. 5A/B and 6) and [0027, 0040-0042; 0074] in this way providing a material with memory capabilities that when exposed to a thermal stimulus can change size for installation and removal purposes from the teeth. All the polymeric materials are placed in layers extending parallel to each other and filling gaps in the occlusal portion, lingual portion and buccal portion (see annotated Fig. 6 above).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible material of the aligner of Alvarez, with the corrugated parallel section material of Chishti, in order to easily install and keep in place the aligner tray by a trigger temperature, or to remove the aligner tray from to the teeth by only applying the another trigger temperature, in this way it is provided more control over the tray so that only can be removed over a change of temperature. 
Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 2013/02989916 A1) in view of Chishti et al. (US 2004/0209218 A1) as applied to claim 2, in further view of Kalili (US 2011/0020761 A1).
Regarding claims 3 and 4, Alvarez/Chishti discloses the claimed invention substantially as claimed, as set forth above for claim 2.  
However, Alvarez/Chishti does not disclose that at least one protrusion is star-shaped (for claim 3); that the star-shaped protrusion includes a plurality of wing members extending radially from a center thereof (for claim 4).
[AltContent: arrow][AltContent: textbox (Protrusion)][AltContent: arrow][AltContent: textbox (Protrusion)][AltContent: arrow][AltContent: rect]
    PNG
    media_image5.png
    439
    414
    media_image5.png
    Greyscale
                          
    PNG
    media_image6.png
    97
    118
    media_image6.png
    Greyscale

Kalili discloses a protrusion (1906) that may be star-shaped, where each of the extensions of the star shaped protrusion is considered a wing member extending radially from the center thereof (see annotated Fig. 19A and the zoomed portion).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the device of Alvarez/Chishti to provide a protrusion comprising a different shape known for use with aligners during open bite treatment.
Regarding claim 8, Alvarez/Chishti discloses the claimed invention substantially as claimed, as set forth above for claim 2.
However, Alvarez/Chishti does not disclose that the at least one protrusion is diamond-shaped.  
Kalili discloses several raised surfaces with different shapes (see figures 19A). The raised surfaces may be located on the lingual side of the aligner and can vary in size and shape [0012, lines 6-13].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the device of Alvarez/Chishti with the teachings of Kalili to provide a protrusion including a different shape known for use with aligners during open bite treatment.
Furthermore, having a different shape that provides the same intended results as the one provided with the combination of Alvarez, Chishti and Kalili is considered a matter of choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed diamond shaped protrusion was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Claims 3-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 2013/02989916 A1) in view of Chishti et al. (US 2004/0209218 A1), as applied to claim 2, and in further view of Song (US 2010/0266976 A1).
Regarding claims 3 and 4
However, Alvarez/Chishti does not disclose that at least one protrusion is star-shaped (for claim 3); that the star-shaped protrusion includes a plurality of wing members extending radially from a center thereof (for claim 4).
Regarding claim 5, Alvarez/Chishti/Kalili discloses the claimed invention substantially as claimed, as set forth above for claim 3. 
However, Alvarez/Chishti does not disclose an orthodontic device wherein the star-shaped protrusion includes a horn member at a center thereof extending substantially lingually towards the patient’s tongue.
Regarding claim 6, Alvarez/Chishti/Kalili discloses the claimed invention substantially as claimed, as set forth above for claim 4. 
However, Alvarez/Chishti does not disclose that the star-shaped protrusion includes a wedge member on a labial surface of at least one of the plurality of wing members.  
Regarding claim 7, Alvarez/Chishti discloses the claimed invention substantially as claimed, as set forth above for claim 2.
However, Alvarez/Chishti does not disclose that the at least one protrusion is cone-shaped.  
Regarding claim 11, Alvarez/Chishti discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Alvarez/Chishti does not disclose that the irritating means include at least one hole formed on the lingual side of the aligner tray, the at least one hole having a plurality of jagged edges.  
[AltContent: arrow][AltContent: textbox (Wedge member extending towards the labial surface of the device)][AltContent: arrow][AltContent: textbox (Radial center)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Wing member extending radially from the center)]
    PNG
    media_image7.png
    178
    142
    media_image7.png
    Greyscale
                         
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Horn member located at the center of the device)][AltContent: textbox (Wing member extending radially from the center)][AltContent: arrow]            
    PNG
    media_image8.png
    187
    188
    media_image8.png
    Greyscale

Song teaches a plastic device for functional adjustment of tongue muscle for preventing the tongue from extending forward in the shape of a star having several wing members (2) extending radial from the center (see annotated Fig. 1 and 3 above), [0002, 0004-0006, 0015, 0024-0025]), wherein the wing/wedge is in the shape of a horn/cone, and at least one of the one of the horns is located at the center of the device extending radially towards the patient’s tongue (see annotated Fig. 1 and 3 above), and at least one wedge member in the shape of a cone extending towards the labial surface of the device (see annotated Fig. 1 above), and where the plastic device includes a hole extending through the body and surrounded by a plurality of jagged edges in the form of cones, where the hole is to be used to pass through a wire to attach another other orthodontic structure (see Fig. 1, 3 above and [0010-0012]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the star shaped protrusion of . 
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rank et al. (WO 2006/096558 A2).
Regarding claim 14, Rank et al. discloses a process for making a plastic aligner tray including: 
obtaining impressions of a patient’s teeth and feeding the impressions into a computer for generating a dental model of the patient’s teeth [0017]; 
modifying the impressions to add a plurality of protrusions on the lingual side and facing the tongue (see [00266-00270] – “the aligner may be a "wrinkled" aligner in which at least a portion of the aligner has one or more surfaces (or regions) that are furrowed, ridged, or creased”, and [00269] – “Wrinkles 4970 can be produced on one of or both the outer surface 4920 (i.e. the buccal side) and the inner surface (i.e. lingual side) of the wrinkled aligner 4900”)
generating a dental model of a patient’s teeth, including the protrusions [00135-00136]; and 
preparing, by thermal forming [00139; 00197], an aligner tray made of a flexible clear corrugated aligner material comprising a plurality of parallel corrugated sections joined to one another on the dental model such that the aligner tray contains a plurality of . 
Allowable Subject Matter
Claims 9, 10, 15 and 25 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the diamond-shaped protrusion including a lingual-facing pointed edge are not found in the prior arts of Alvarez, Chishti, Kalili, Song and Rank.
Regarding claim 10, the diamond-shaped protrusion including a plurality of side pointed edge are not found in the prior arts of Alvarez, Chishti, Kalili, Song and Rank.
Regarding claim 15, the process for making a plastic aligner tray having lingual-facing protrusions further including flattening the corrugated sections of the aligner tray prior to thermal forming over a resin or plaster dental model is not found in the prior arts of Alvarez, Chishti, Kalili, Song and Rank.
  Regarding claim 25, the process for making a plastic aligner tray having lingual-facing protrusions further including puncturing an aperture in the lingual side of the aligner tray in a lingual direction to form jagged edges of aligner material around the aperture is not found in the prior arts of Alvarez, Chishti, Kalili, Song and Rank.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 12, 13 and 26-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Even when the prior arts used in the present rejection is similar to the previous Office action, the examiner’s interpretation of the claims and the prior arts used has changed in the present examination, that it is understood that the combination of the prior arts include all the limitations claimed.
It is understood that the language used in the claims are broad enough that the claimed orthodontic device is found in the prior arts described above.
Furthermore, the claims include indefinite language as described in the 112(b) rejections above, that makes the claims not ready for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772